Citation Nr: 0421836	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a right 
thumb disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Yumiko Maeda, Law Clerk

INTRODUCTION

The veteran served on active duty from May 1957 to May 1960.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 and a February 2003 decision by 
the RO in Wichita, Kansas, which denied service connection 
for residuals of a right thumb disorder.  A travel Board 
hearing was held before the undersigned Acting Veteran Law 
Judge in March 2004.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for residuals of a right thumb disorder, and the VA has made 
reasonable efforts to develop such evidence.

2.  During service the veteran was treated for a laceration 
to the right thumb, which required sutures and pressure 
dressing with a splint.

3.  The veteran has a residual scar on his right thumb due to 
the laceration documented treatment during service.


CONCLUSION OF LAW

Service connection for a right thumb disorder is warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Factual Background

The veteran served on active duty from May 1957 to May 1960.

Service medical records show that in a report of medical 
examination conducted for enlistment purposes in May 1957, 
the veteran's upper extremities were listed as normal.  In a 
November 1958 treatment note, the veteran presented at San 
Miguel Dispensary after cutting his hand on a bottle and 
sustaining a laceration wound on the proximal end of the 
right thumb.  According to the treatment record, the wound 
was cleansed, sutured, "tinctured of methiolate", and 
pressure dressed.  He was then given a splint".  In May 
1960, a report of medical examination conducted for release 
from active duty, showed his upper extremities were listed as 
normal. Remaining service medical records are negative for 
treatment or diagnosis of a right thumb disorder.

VA outpatient treatment notes dated February 2002 to August 
2002 show treatment for a variety of disorders but are 
negative for complaints, treatment or diagnosis of a right 
thumb disorder.
 
During a March 2004 travel Board hearing held at the RO 
before the undersigned, the veteran testified that during 
service he injured his right thumb.  The veteran recalled 
that the service medic told him that it looked like the nerve 
tendon was severed.  The medic apparently indicated that he 
could not attach the tendon again, so after discussing the 
treatment options available, the veteran elected to have his 
thumb sutured and treated.  The veteran testified that, as a 
result of the injury, the nerve became agitated and he could 
not bend the thumb forward because the tendon and joint were 
severed.  During the hearing, the veteran displayed the 
residual scar on his right thumb and showed that he could not 
independently bend his thumb.  The veteran also remarked that 
he experienced intermittent nerve pain and reported no 
treatment for his thumb disorder since discharge from 
service.  He added that he had not filed a claim before 
because he was unaware that he might qualify for VA 
disability benefits.  Several years before, he had visited 
the VA Medical Center to ask about obtaining medicine.  
Someone from VA asked him if he had ever injured himself 
during service.  The veteran mentioned his thumb, and he was 
advised to file a claim.  After service, the veteran reported 
that he had worked for 30 years in the same profession and 
was now retired.  Although his thumb was a hindrance, he 
worked around it.

III.  Analysis

The veteran contends that he incurred a right thumb disorder 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service medical records show that in November 1958 the 
veteran was treated for a laceration to the right thumb.  
Given the described treatment in the November 1958 record, 
the laceration required sutures and a splint.  The service 
separation examination report indicates that no complaints of 
a right thumb disorder noted.

Other than the service medical records, the evidence of the 
claimed disability and of a relationship between the 
disability and service is limited to the veteran's own 
statements.  As a layperson, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, he cannot diagnose what is medically wrong with 
his right thumb.  Nevertheless, although the veteran is not 
qualified to render a medical diagnosis, he is qualified to 
state what he observed when the service medic treated his 
right thumb laceration, and what he has experience since the 
injury.  The Board finds the veteran's testimony regarding 
the treatment of his right thumb credible because it is 
consistent with the November 1958 service medical record.  He 
observed that he had received sutures and that, since the 
injury, he has been unable to bend his thumb and he has 
experienced pain around the residual scar.  He also explained 
that he did not file a claim for benefits prior to January 
2002 because he was unaware that he might be eligible.  

In light of the severity of the right thumb laceration 
described in the November 1958 service medical record, the 
current residual right thumb scar, and after applying the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) (West 
2002)), the Board concludes that residuals of a right thumb 
disorder was incurred in service.  The claim for service 
connection for residuals of a right thumb disorder must be 
granted.


ORDER

Service connection for residuals of a right thumb disorder is 
granted.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



